DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (device claims 1-13 and 17) in the reply filed on 9/27/2022 is acknowledged.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	Claims 1-13 and 17 are only directed to a semiconductor device.  Therefore, method of producing is not applied.  Appropriate correction is required.

Claim Objections
Claims 1-4 and 17 are objected to because of the following informalities: 
Claims 1 and 17, line 4, “the component” should read –the optoelectronic component --.
Claim 2, line 3, “the component” should read –the optoelectronic component --.
Claim 3, line 8, “the component” should read –the optoelectronic component --.
Claim 4, lines 2 and 4, “the component” should read –the optoelectronic component --.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Schwarz et al. (US 2015/0108531; hereinafter Schwarz) in view of Lee et al. (US 2015/0349232; hereinafter Lee) and further in view of Miyaji et al. (US 2008/0212255; hereinafter Miyaji).
Regarding claim 1, Schwarz discloses an optoelectronic component comprising:
a radiation side (e.g. the side above the element 10 in fig. 2) via which electromagnetic radiation 24 (fig. 2) is coupled in or out during operation,
a contact side (labeled fig. 7) opposite the radiation side having at least two electrically conductive contact elements (labeled fig. 7) for external electrical contacting of the component (fig. 7, ¶0091), and
a semiconductor layer (labeled fig. 7) sequence arranged between the radiation side and the contact side and having an active layer 62 or 66 that emits or absorbs the electromagnetic radiation during normal operation, wherein 
the at least two electrically conductive contact elements (labeled fig. 7) are spaced apart from each other at the contact side and are completely or partially exposed at the contact side in an unmounted state of the optoelectronic component (fig. 7, ¶0091),
a region of the contact side between the at least two electrically conductive contact elements is partially or completely covered with an electrically insulating, contiguously formed cooling element 50 (fig. 7),
the cooling element 50 (e.g. a dielectric layer 50, fig. 7, ¶0086) is in direct contact with the contact side (labeled fig. 7);
in a plan view of the contact side, the cooling element 50 partially covers one or both of the at least two electrically conductive contact elements (e.g. the cooling element 50 covering the side surfaces of electrically conductive contact elements in labeled fig. 7).

    PNG
    media_image1.png
    415
    975
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    334
    975
    media_image2.png
    Greyscale


Schwarz doesn’t disclose the conductive contact elements have different polarities and the cooling element has a thermal conductivity of at least 30 W/(mK).
However, Lee discloses a device comprising:
at least two electrically conductive contact elements 181 and 183 (fig. 15) have different polarities (fig. 15, ¶0115) are spaced apart from each other at the contact side and are completely or partially exposed at the contact side (fig. 15).
Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to modify the device of Schwarz by having the conductive contact elements have different polarities, as taught by Lee, in order to increase the device functionality of the module.
Furthermore, Miyaji discloses a device comprising: a dielectric element has a thermal conductivity of 30 W/mK or more (claims 8 and 17).
Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to modify the dielectric cooling element of Schwarz and device of Lee by having a thermal conductivity of 30 W/mK or more, as taught by Miyaji, in order to provide a suitable thermal conductivity of the cooling element and improve an efficiency for the device.
Regarding claim 2, Lee discloses that a carrier 190 (fig. 15) between the semiconductor layer sequence 123 and the contact side (fig. 15), said carrier 190 mechanically stabilizing the component, wherein the contact side is formed by the carrier, and the carrier is a potting material (e.g. insulation material 190, ¶0128).
Regarding claim 4, Schwarz discloses that the component (fig. 7) is free of a carrier and not mechanically self-supporting.
Regarding claim 5, Miyaji discloses that the dielectric element has a thermal conductivity of 30 W/mK or more (claims 8 and 17).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the thermal conductivity is at least 100 W/(m-K) and Schwarz discloses that in plan view of the contact side at least 70 % of the contact side is covered by the cooling element and the contact elements (fig. 7).
Regarding claim 6, Schwarz discloses that a distance between the contact elements at the contact side and a distance between regions of the two contact elements not covered by the cooling element (fig. 7).  It would have been obvious to one of ordinary skill in the art at the time of the invention to form the distance between the contact elements at the contact side is at most 50 µm, and a minimum distance between regions of the two contact elements not covered by the cooling element is at least 150 µm.
Regarding claim 7, Schwarz discloses that wherein the cooling element 50 (fig. 7) is in direct contact with one or both of the contact elements (see labeled fig. 7).
Regarding claim 8, Schwarz as modified by Miyaji disclose a thickness of the cooling element,  measured in the direction perpendicular to the contact side but do not disclose the thickness is 100 nm to 5 µm.  However, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F. 2d 1338, 220 USPQ 111 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, to form the thickness of the cooling element, measured in the direction perpendicular to the contact side, is 100 nm to 5 µm as claimed, because the dimensions are not critical since they can be optimized during routine experimentation, depending upon the device in a particular application.	
Regarding claim 9, Schwarz discloses that wherein the cooling element 50 (fig. 7) comprises an epoxy (fig. 7, ¶0086).
Regarding claim 10, Schwarz discloses that wherein the cooling element 50 (fig. 7) comprises of one or more of the following materials: aluminum nitride, silicon carbide, aluminum oxide (¶0086).
Regarding claim 17, Schwarz discloses an optoelectronic component comprising:
a radiation side via which electromagnetic radiation 24 (fig. 2) is coupled in or out during operation,
a contact side (labeled fig. 7) opposite the radiation side having at least two electrically conductive contact elements (labeled fig. 7) for external electrical contacting of the component (fig. 7, ¶0091), and
a semiconductor layer (labeled fig. 7) sequence arranged between the radiation side and the contact side and having an active layer 62 or 66 that emits or absorbs the electromagnetic radiation during normal operation, wherein
the at least two electrically conductive contact elements (labeled fig. 7) are spaced apart from each other at the contact side,
a region of the contact side between the at least two electrically conductive contact elements is partially or completely covered with an electrically insulating, contiguously formed cooling element 50 (fig. 7),
the cooling element 50 (e.g. a dielectric layer 50, fig. 7, ¶0086) is in direct contact with the contact side (labeled fig. 7), and
in a plan view of the contact side, the cooling element 50 partially covers one or both of the at least two electrically conductive contact elements (e.g. the cooling element 50 covers the side surfaces of the contact elements in labeled fig. 7).
Schwarz doesn’t disclose the conductive contact elements have different polarities and the cooling element has a thermal conductivity of at least 30 W/(mK).
However, Lee discloses a device comprising:
at least two electrically conductive contact elements 181 and 183 (fig. 15) have different polarities (fig. 15, ¶0115) are spaced apart from each other at the contact side and are completely or partially exposed at the contact side (fig. 15).
Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to modify the device of Schwarz by having the conductive contact elements have different polarities, as taught by Lee, in order to increase the device functionality of the module.
Furthermore, Miyaji discloses a device comprising: a dielectric element has a thermal conductivity of 30 W/mK or more (claims 8 and 17).
Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to modify the dielectric cooling element of Schwarz and device of Lee by having a thermal conductivity of 30 W/mK or more, as taught by Miyaji, in order to provide a suitable thermal conductivity of the cooling element and improve an efficiency for the device.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10944033 in view of Lee et al. (US 2015/0349232; hereinafter Lee).
	Independent claims 1 and 17 correspond to claims 1, 9 and 12 of US Patent No. 10944033 except for the at least two electrically conductive contact elements have different polarities.
	However, Lee discloses a device comprising:
at least two electrically conductive contact elements 181 and 183 (fig. 15) have different polarities (fig. 15, ¶0115) are spaced apart from each other at the contact side and are completely or partially exposed at the contact side (fig. 15).
Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to modify the US Patent No. 10944033 by having the conductive contact elements have different polarities, as taught by Lee, in order to increase the device functionality of the module.
	Claim 1 of US Pat. No. 10944033 (claim 1, lines 11-14) comprises claim 2 except for the carrier is a potting material. 
	However, Lee discloses that a carrier 190 (fig. 15) between the semiconductor layer sequence 123 and the contact side (fig. 15), said carrier 190 mechanically stabilizing the component, wherein the contact side is formed by the carrier, and the carrier is a potting material (e.g. insulation material 190, ¶0128).
	Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to modify the US Patent No. 10944033 by having the carrier is a potting material, as taught by Lee, in order to provide a suitable material for the carrier substrate and to assure in quality of the device.
Claim 1 of US Pat. No. 10944033 (claim 1, lines 16-19 and 35-45) comprises claim 3.
	Claim 4 corresponds to Claim 2 of US Pat. No. 10944033.
	Claim 5 corresponds to Claim 3 of US Pat. No. 10944033.
	Claim 6 corresponds to Claim 4 of US Pat. No. 10944033.
	Claim 7 corresponds to Claim 5 of US Pat. No. 10944033.
	Claim 8 corresponds to Claim 6 of US Pat. No. 10944033.
	Claim 9 corresponds to Claim 7 of US Pat. No. 10944033.
	Claim 10 corresponds to Claim 8 of US Pat. No. 10944033.
	Claim 9 of US Pat. No. 10944033 comprises claim 11.
	Claim 12 corresponds to Claim 10 of US Pat. No. 10944033.
	Claim 13 corresponds to Claim 11 of US Pat. No. 10944033.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILINH P NGUYEN whose telephone number is (571)272-1712. The examiner can normally be reached M-F (9am-6pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DILINH P NGUYEN/Examiner, Art Unit 2894   

/KIMBERLY N RIZKALLAH/Supervisory Patent Examiner, Art Unit 2894